Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
	The Chinese patent documents, JP 2005-255895, WO 2006/101696 and WO 2007/66733 cited in the information disclosure statement of 16 November 2020 have been considered with respect to the provided English abstracts and the formulas in the references. JP 2015-526532 cited in the information disclosure statement of 16 November 2020 has been considered with respect to the formulas in the reference.
Specification
The disclosure is objected to because of the following informalities:
In paragraphs [0015], [0050], [0051] and [0096], the listed formulas include those having two elements present in parenthesis. It is unclear if both of these element must be present and that they are present in a ratio of greater than 0 mol% up to less than 100 mol%: less than 100 mol% to greater than 0 mol% or if only one of the listed elements can be present. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
The listed formulas in this claim include those having two elements present in parenthesis. It is unclear if both of these element must be present and that they are present in a ratio of greater than 0 mol% up to less than 100 mol%: less than 100 mol% to greater than 0 mol% or if only one of the listed elements can be present. Therefore, the claim is indefinite.
Claim Interpretation
The Examiner is interpreting the listed formulas in claim 3 which have two elements present in parenthesis as meaning that both of the element must be present and that they are present in a ratio of greater than 0 mol% up to less than 100 mol%: less than 100 mol% to greater than 0 mol%. This is because the other listed formulas in the claim include those where only one of these elements are present. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3,6-10,12,13 and 15-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2018/087304.
U.S. patent 10,519371 is the national stage application for WO 2018/087304 and thus it is the English translation for WO 2018/087304.
This reference teaches a red phosphor which when excited by light in the wavelength range of 460 nm ±10%, it emit light have a peak in the range of 590-620 nm. This emission 3-2xAl1+2xO4-4xN4x:E, where 0<x<0.875, preferably x=0.5, M is at least one of Mg, Ca, Sr, Ba and Zn, preferably Sr and E is at least one of Eu, Mn, Ce, and Yb, preferably Eu. The amount of E is 0.1-20 mol% of the amount of M. Thus the taught formula can be rewritten as M1-yEyLi3-2xAl1+2xO4-4xN4x, where y is 0.001-0.2. This formula fall within that of claims 1-3, 6-9 and 13. The phosphor is produced by mixing the raw materials containing M, Li, Al, E, O and N and firing the mixture at 700-1000oC. This is the claimed process. The reference teaches the phosphor can be used in a light device and in an image display device, where the phosphor is present as part of a light emitting diode, which reds upon the claimed lighting element. The reference anticipates the claimed phosphor, process, element and devices.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6-9, 10, 12 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over CN 105400513.
	This reference teaches, as shown by the formula in the reference and the translation, a red phosphor used in a light-emitting element, where the element is present in a backlight, which is a light emitting device, or used in an image display device.  The phosphor is excited by light in the range of 400-500 nm and emit light having a peak in the range of 630-680 or 630-670 nm. The excitation range fall within that of claim 10 and the emission range overlaps that of claim 10. Product claims with numerical ranges which overlap prior art ranges were held to have been In re Wertheim 191 USPQ 90 (CCPA 1976); In re Malagari 182 USPQ 549 (CCPA 1974); In re Fields 134 USPQ 242 (CCPA 1962); In re Nehrenberg 126 USPQ 383 (CCPA 1960). Also see MPEP 2144.05. The phosphor has the formula Ca1-x-ySrxEuyLzAl3OδN4-δ, where L is at least one of Li, K and Na, 0<δ<0.5, 0<y<0.1, 0<x<1 and z is 0.5-1. The europium reads upon the claimed R and the formula shows it is solid-solutionized in the host crystal of Ca1-xSrxLzAl3OδN4-δ. This taught formula and the examples suggest a how crystal having the formula Sr1-yEuyLiAl3OδN4-δ, where 0<δ<0.5 and 0<y<0.1. This suggested formula fall within the formula of claims 6-9.  The reference teaches producing the phosphor by mixing raw materials containing Eu, Al, L, O, N, Ca and Sr and then heating the mixture at 900-1400oC in nitrogen or in a N2/H2 atmosphere, which is a reducing atmosphere. The taught process is that claimed. The taught formula can be rewritten as M(L,Al)3.5-4(O,N)4, where M is Ca and/or Sr and L is at least one of Li, K, and Na. The taught M and L elements suggest those claimed. The taught amounts of this formula fall within the claimed α, β, γ and δ ranges and the sum of these component is 8.5-9, which overlaps that claimed. The reference suggests the claimed phosphor, process, element and devices. 
Allowable Subject Matter
Claims 4, 5, 11 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	There is no teaching or suggestion in the cited art of record of a phosphor having the formula of claim 1 and the crystal structure of claims 4 and 5. The phosphor of the references have a tetragonal crystal structure. There is no teaching or suggestion in the cited art of record of a phosphor having the formula of claim 1 and the emission spectrum of claim 11. The phosphors 1-rEurLi3AlO4, where 0<r<0.05. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. MELISSA KOSLOW whose telephone number is (571)272-1371.  The examiner can normally be reached on M-F: 6:00-2:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C Melissa Koslow/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        
cmk
8/16/21